Citation Nr: 1120119	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-04 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal cell carcinoma, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran delivered sworn testimony via a video conference hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of that hearing is of record.

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the July 2009 RO decision determined that new and material evidence had not been received to reopen the claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The Veteran asserts that he has residuals of renal cell carcinoma as a result of exposure to chemicals and toxins (including herbicides, asbestos, diesel fuel) during service.  The August 2003 RO decision essentially denied the Veteran's renal cell carcinoma disability claim on the basis that such disability was not shown in service and that renal cell carcinoma is not one of the Agent Orange presumed conditions.

The Board notes that at his October 2010 Board video hearing (October 2010 Board hearing transcript, page 4) the Veteran provided more information concerning his time in Vietnam, and also provided (October 2010 Board hearing transcript, page 6) additional testimony concerning his exposure to chemicals such as paint solvents and diesel fuel.

The Board here observes that a February 1972 service treatment record noted that the Veteran had blood in his urine and was given an impression of hematuria due to a renal stone.  While the Veteran underwent a VA genitourinary examination in February 2003, and an impression of status post nephrectomy for renal cell carcinoma was provided, the examiner did not provide an opinion of etiology, and did not discuss the Veteran's February 1972 service treatment record.  The Board observes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

As the evidence does establish that the Veteran suffered an injury, disease or event noted during military service related to his kidney, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's renal cell carcinoma and his military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for the appropriate VA examination to determine whether the Veteran has any renal cell carcinoma disability related to service, including exposure to herbicides during service.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any renal disability that is related to service, including exposure to herbicides during service.  Rationale should be provided for the opinion offered.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal cell carcinoma, to include as due to exposure to Agent Orange.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






